DETAILED ACTION
Claims 1-13 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “acquiring a plurality of patterns”, “specifying…an amount of data to be reintroduced”, and “determining a pattern…based on the specified amount of data to be reintroduced.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “acquiring a plurality of patterns…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “specifying…” and “determining…” in the context of the claim encompass the user manually performing the scheduling/allocation steps by performing a basic analysis.  While the claim does specify that the method is “performed by a computing” in the carrying out of each step, the examiner would note that the use of a computer to carry out the scheduling steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-12 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-12 recite either further clarifications (as in claim 3’s further specifying, claim 4’s and 5’s consideration of cost predetermined requirements, claim 8’s clarification on the nature of the one period, and claim 12’s clarification on the patterns) or further mental steps (such as claim 2’s “causing” step and claims 6’s, 7’s, 9’s, and 10’s further selection steps, as well as claim 11’s further determining step) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 2-12 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claim 13 is a medium claim with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“non-transitory computer-readable medium”, “an information processing program”, “a computer”).  Thus, it is rejected for the same reasons.
Claims 15-20 are computer-readable medium claims with the same limitations as claim 1 and its dependents, again only adding generic computer components performing the generic computer functions (“computer program product, comprising a computer readable storage medium having program instructions stored thereon…executed by a processing device of a system”).  Thus, it is again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kichak et al (U.S. Pat. No. 10,310,896 B1, hereinafter Kichak) in view of Applicant-Admitted Prior Art (hereinafter AAPA).
Kichak was cited in the IDS filed on 11/18/2021.

As per claim 1, Kichak teaches the limitations substantially as claimed, including an information processing method to be performed by a computer, the method comprising:
acquiring a plurality of patterns to be candidates of an arrangement order of a plurality of tasks from upstream to downstream of a stream in a case of executing the plurality of tasks using a stream processing format (Col. 5, Line 64 – Col. 6, Line 8);
specifying, for each pattern of the plurality of acquired patterns, data to be reintroduced from one task of the plurality of tasks to another task located upstream side of the stream with respect to the one task (Col. 6, Lines 8-39); and
determining a pattern that indicates the arrangement order of the plurality of tasks from upstream to downstream of the stream from among the plurality of patterns based on the specified data to be reintroduced for the each pattern (Col. 38, Lines 58-67; Col. 39, Lines 49-59).

Kichak does not expressly teach that the specification of data should be an amount of data to be reintroduced.

However, AAPA teaches that the specification of data should be an amount of data to be reintroduced (Paragraph [0004] teaches “Furthermore, for example, there is a technique for distributing a processing load in a plurality of calculation nodes, predicting a communication load caused by the processing load, and determining a network topology between calculation nodes based on a prediction result”, where this determination of a processing load and calculation based on that processing load correlates to specification of an amount of data.

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of AAPA with those of Kichak in order to allow for Kichak’s method to allow for more efficient processing by the consideration of processing loads, which could increase buy-in among potential users.

As per claim 2, Kichak teaches causing a stream processing platform to execute the plurality of tasks, using the stream processing format, in a state of arranging the plurality of tasks from upstream to downstream of the stream according to the determined pattern (Figure 21 shows the tasks being executed).

As per claim 3, Kichak teaches specifying, for each pattern of the plurality of acquired patterns, an amount of data to be transmitted from one task of the plurality of tasks to another task located downstream side of the stream with respect to the one task, wherein the determining includes determining the pattern that indicates the arrangement order of the plurality of tasks based on the specified amount of data to be reintroduced and the specified amount of data to be transmitted for the each pattern (Col. 38, Lines 58-67; Col. 39, Lines 49-59).

As per claim 6, Kichak teaches selecting one task from the plurality of tasks, and acquiring a plurality of patterns to be candidates of the arrangement order of the plurality of tasks from upstream to downstream of the stream in a case of executing the plurality of tasks using the stream processing format, the plurality of patterns each of which has a different position of the one task (Col. 5, Line 64 – Col. 6, Line 8).

As per claim 9, Kichak teaches selecting the one task from the plurality of tasks in which at least either the amount of data to be transmitted to another task or the amount of data to be received from another task satisfies a predetermined condition (Col. 5, Line 64 – Col. 6, Line 8).

As per claim 10, Kichak teaches selecting one task from the plurality of tasks in which at least either the amount of data to be reintroduced to another task or the amount of data to be reintroduced from another task satisfies a predetermined condition (Col. 5, Line 64 – Col. 6, Line 8).

As per claim 11, Kichak teaches that the determining includes, in a case where the amount of data to be reintroduced from at least one task of the plurality of tasks to another task satisfies a condition, determining the pattern that indicates the arrangement order of the plurality of tasks based on the specified amount of data to be reintroduced for the each pattern (Col. 38, Lines 58-67; Col. 39, Lines 49-59).

As per claim 12, Kichak teaches that the pattern is a pattern of arranging the plurality of tasks on a plurality of stages from upstream to downstream of the stream (Col. 5, Line 64 – Col. 6, Line 8).

As per claim 13, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196